DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 107203914, filed on 03/26/2018.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 8,686,586).
Regarding Claim 1, Tsai disclose a light-emitting hose assembly [9] (FIG. 5, Abstract; A lighting micro hydraulic power generator includes a leaving water shell, a coil module, a lighting module), comprising:
a. a hose [9], which is formed with a water passage extending therethrough (Claim 1, Column 3, Lines 3-7; able to be screwed with the screw thread 14 of the leaving water shell 1 to a water tube 9 (such a hose of shower nozzle or flexible tube connected to a water tap 95);
b. a first connector [when 9 is connected to a water tap – see “a” above], which comprises a connector seat [1] and a light-emitting device [3], the connector seat [1] having an end connected to an end of the hose [9 as shown in FIG. 5], the connector seat [1] having an opposite end that is formed with an internal thread [14], the connector seat [1] comprising a water flow channel [11] extending therethrough, the water flow channel [11] being in communication with the water passage of the hose [9], the light-emitting device [3] being arranged in the water flow channel [11] of the connector seat [1] to receive water to flow therethrough to generate electricity [by 2] and emit light that transmits out of the connector seat [by 3] (FIG. 1-9, Column 3, Lines 8-16; the coil module 2 to drive the coil module 2 to generate power to the lighting module 3 when the fan 4 rotates); and
c. a second connector [“second connector” where the hose 9 would be coupled to a water tap– see “a” above], which is coupled to an opposite end of the hose [9] (FIG. 5).
Regarding Claim 2, Tsai disclose the light-emitting hose assembly according to claim 1 [see rejected Claim 1], 
wherein the first connector further comprises a fastening collar [5], the fastening collar being tightly fit over a connection site between the hose and the first connector (FIG. 2, Claim 1; an entering water cover, set on the top of the leaving water shell, wherein the entering water cover is set with a plurality of entering water holes around the entering water cover).
Regarding Claim 6, Tsai disclose the light-emitting hose assembly according to claim 1 [see rejected Claim 1], 
wherein the light-emitting device comprises a housing [61], an electrical generator [2], a blade wheel [4], a water guide [12], a circuit board [31], at least one light-emitting diode (LED) [3], and a seal body [61 is regarded to hydro power, therefore comprises a “seal body”] (FIG. 6-9), 
the housing [61] being disposed in the water flow channel of the connector seat [see rejected Claim 1, element “b”], the housing having an end that is open [by 631] and an opposite end that is partly closed and is formed with a through hole [621] (FIG. 8-9), 
the electrical generator being arranged in the housing (as shown in FIG. 4), 
the electrical generator having a rotary shaft [21] that extends through and projects outside the through hole [12] (FIG. 3), 
the blade wheel [4] being provided outside the end of the housing that is formed with the through hole [12] (FIG. 1-3), 
the blade wheel [4] having a center that is coupled to the rotary shaft [21] of the electrical generator [2] (FIG. 1-3), 
the water guide [12] being coupled to the end of the housing that is formed with the through hole so as to have the blade wheel located inside the water guide (FIG. 1-3), 
the water guide comprising a plurality of water passage openings [left & right side 12] in communication with an end face and a side surface thereof (FIG. 1-2), 
the blade wheel [4] being arranged in a passageway defined by the water passage openings (FIG. 1-2), 
the circuit board [31] being disposed in the housing and electrically connected with the electrical generator [2] (FIG. 1-2, Column 2, Lines 44-53), 
the LED being electrically connected to the circuit board (FIG. 1-2, Column 2, Lines 44-53), 
the seal body being transparent and positioned in and sealing the open end of the housing to seal the circuit board and the electrical generator inside the housing (FIG. 1-4).
Regarding Claim 7, Tsai disclose the light-emitting hose assembly according to claim 6 [see rejected Claim 6], 
wherein the light-emitting device further comprises a sphere [“sphere” to fit 32], the sphere being positioned between and abutting an end face of the rotary shaft [21] of the electrical generator [2] and the water guide [12] (FIG. 4).
Regarding Claim 8, Tsai disclose the light-emitting hose assembly according to claim 6 [see rejected Claim 6], 
wherein the light-emitting device further comprises a gasket ring, the gasket ring being positioned between and abutting the water guide and the connector seat (Column 4, Lines 5-9; The bottom of the fan 4 has a seal ring 41 to ensure the encapsulation between the fan 4 and the through hole 13, thus the water will not flow into the container 11 via the through hole 13 and interferes the lighting module 3).


Regarding Claim 10, Tsai disclose the light-emitting hose assembly according to claim 1 [see rejected Claim 1], 
wherein the second connector has a structure identical to a structure of the first connector (if the lighting micro hydraulic power generator is connected to the opposite side of the hose 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 8,686,586) in view of Tsai (US 2014/0268650).
Regarding Claim 9, Tsai 586 disclose the light-emitting hose assembly according to claim 6 [see rejected Claim 6], 
Tsai 650 does not disclose wherein the light-emitting device further comprises at least one temperature sensor bar, the temperature sensor bar being arranged in the water flow channel of the connector seat and electrically connected with the circuit board to detect and transmit a temperature of a water flow to the circuit board so that the circuit board is operable to control the LED to emit light of different colors in response to different temperatures of the water flow.
Tsai 586 disclose wherein the light-emitting device further comprises at least one temperature sensor bar, the temperature sensor bar being arranged in the water flow channel of the connector seat and electrically connected with the circuit board to detect and transmit a temperature of a water flow to the circuit board so that the circuit board is operable to control the LED to emit light of different colors in response to different temperatures of the water flow (¶ [0034-0035]; In addition, versatile illumination and even diversified colors are available in the present invention of a self-generating lighting shower head because of design of the printed circuit board 63 and LED luminous components 64 on the electric module 6 in favor of changeable backgrounds and industrial competitiveness … with its sensor head deployed at a thermometer hole 54 on the lower holder 5 by which temperature of water flows passing through the discharge orifices 53 is detected, particularly temperature higher (lower) than a default value is highlighted with red (blue) light emitted from the luminous components 64; the custom-oriented colors and corresponding temperatures can be setup in the printed circuit board 63).
One of ordinary skilled in the art would recognize that both references are electrically connected with the circuit board so that the circuit board is operable to control the LED in a water hose. Moreover, temperature sensors to measure and transmit water temperatures to a circuit board are well known in the art. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Tsai 586 temperature sensor to emit light of different colors in Tsai 650 circuit board. One would be motivated to do so to advise the user when the preferred temperature set  by the user Is set. 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wright (US 2013/0333764) disclose shower flow monitoring and display apparatus that is adapted to be installed inline.
Beck (US 11,176932) disclose a faucet is provided that electronically controls the flow volume and temperature of water being dispensed. The faucet illustratively includes a faucet body and a faucet handle.
Huang (US 9,943,869) disclose the showerhead includes a main body; a power generator disposed in the main body; a power monitor module, disposed in the main body, electrically connected to the power generator
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/JOSEPH ORTEGA/
Examiner, Art Unit 2832